Citation Nr: 0530423	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-12 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) rating decision 
for residuals, perforated left eardrum.  

2.  Entitlement to service connection for Ménière's syndrome 
with vertigo, secondary to service-connected otitis media.  

3.  Entitlement to service connection for hypertension, 
secondary to service-connected otitis media.  

4.  Entitlement to service connection for coronary artery 
disease (CAD), secondary to service-connected otitis media.  

5.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disorder, secondary to service-connected otitis 
media.  

6.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for sinusitis and 
sinus headaches, secondary to service-connected otitis media.  


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, 
Independent Claims Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
March 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the aforementioned clams.  

The veteran testified at a Central Office hearing before the 
undersigned, in October 2005.  A transcript of that hearing 
is of record in the claims folder.  

The veteran's representative, in a written statement received 
at the October 2005 hearing, asserted that service connection 
had been granted for arthritis of the cervical and 
lumbosacral spines, hiatal hernia, and chronic prostatitis by 
rating action dated October 29, 1973.  A review of the record 
shows that nonservice-connected pension benefits were 
established by that rating action and that the aforementioned 
disabilities were assigned disabilty evaluations in 
connection with the claims for nonservice-connection pension 
benefits.  However, at the October 2005 hearing, the issues 
of entitlement to service connection for back, hiatal hernia, 
and chronic prostatitis were again raised.  Those issues are 
not inextricably intertwined with the issues on appeal.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, 
those issues are referred to the RO for appropriate action.  

The issue of entitlement to service connection for sinusitis 
and sinus headaches being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

This case has been advanced on the docket by reason of the 
advanced age of the veteran.  See 38 C.F.R. § 20.900 (c).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims decided herein has been 
obtained.  

2.  The veteran's residuals of a perforated left eardrum do 
not present such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  

3.  The veteran's Ménière's syndrome with vertigo, 
hypertension, and CAD are not attributable to service nor are 
any of these disabilities secondary to the service-connected 
otitis media.  

4.  The Board denied service connection for an acquired 
psychiatric disorder and sinusitis with sinus headaches, both 
secondary to otitis media in March 1998.  

5.  Evidence received since the March 1998 Board decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for an acquired psychiatric 
disorder secondary to service-connected otitis media.  

6.  Evidence received since the March 1998 Board decision 
raises a reasonable possibility of substantiating the claim 
of service connection for sinusitis and sinus headaches 
secondary to service-connected otitis media.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a 
perforated left eardrum have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b), Diagnostic Code 6211 (2005).  

2.  Ménière's syndrome with vertigo, hypertension and CAD are 
not the result of the veteran's service-connected otitis 
media.  38 C.F.R. § 3.310 (2005).  

3.  The decision of the Board in March 1998 to deny service 
connection for an acquired psychiatric disorder and sinusitis 
and sinus headaches, due to service-connected otitis media is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.156 
(2005).  

4.  The evidence submitted since the Board's March 1998 
decision to deny service connection for an acquired 
psychiatric disorder is not new and material and the claim 
for this benefit is not reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. §§  3.156(a), 20.1105 (2005).  

5.  The evidence submitted since the Board's March 1998 
decision to deny service connection for sinusitis and sinus 
headaches is new and material and the claim for this benefit 
is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1105 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the veteran was advised 
by letters dated in October 2001, June 2002, November 2002, 
and April 2004 to submit substantiating information, and 
informing him of the responsibilities of the claimant and VA 
concerning obtaining evidence to substantiate his claims.  In 
accordance with the requirements of the VCAA, the letters 
informed the veteran what evidence and information VA would 
be obtaining, and essentially asked the veteran to send to VA 
any information he had to process the claim.  The letters 
also explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.

VA informed the veteran what he needed to show for service 
connection and new and material claims.  Apart from these 
letters, the rating decision on appeal, together with the 
statement of the case, and the supplemental statement of the 
case adequately informed the veteran of the types of evidence 
needed to substantiate his claims, as well as provided him 
with additional opportunities to submit further evidence.  In 
view of this, the Board finds that the Department's duty to 
notify has been fully satisfied with respect to the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
of Appeals for Veterans Claims (Court) noted the statutory 
requirement in 38 U.S.C.A. § 5103(a) that VCAA notice be sent 
to a claimant before the initial adjudication of his claim - 
such was accomplished in this case.  Additional content 
complying notice was accomplished, together with proper 
subsequent VA process.  The Board concludes, that to proceed 
to a decision on the merits would not be prejudicial to the 
appellant in this instance.  

The Pelegrini II Court explicitly stated that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the AOJ decision, it did not hold that a case 
in which pre-AOJ-adjudication notice was not provided must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion. 

The Pelegrini II decision thus indicates that while the 
intent and purpose of the law are to provide a full VCAA 
notice before the initial AOJ decision; to ensure full and 
fair development of the case and to provide a claimant ample 
time to substantiate the claim, a case-by-case evaluation is 
warranted to ascertain whether the veteran is prejudiced by 
any non-compliant action.  The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided, as set forth above.  The record is not incomplete 
due to VA action or inaction with respect to VCAA 
notification.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran was offered the opportunity to 
testify at a Central Office Board hearing, and he did so 
before the undersigned, in October 2005.  The veteran has not 
identified any additional evidence pertinent to his claims 
not already of record, or attempted to be located, or 
requested by VA.  There are no known additional records to 
obtain.  

The Board finds that VA has satisfied its duties to inform 
and assist him.  


Increased Rating Claim

Service connection was established for residuals, perforated 
left eardrum by rating decision of September 1993.  A 
noncompensable rating was granted for the disability 
effective from November 1992.  This noncompensable rating has 
remained in effect to the present.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

Diagnostic code (DC) 6211 provides for evaluation of 
perforation of the tympanic membrane.  Under DC 6211, a 
noncompensable rating is the only, and therefore, maximum, 
rating available.  The Board has also considered whether a 
compensable rating could be assigned under any other 
diagnostic code, but has found none.  Therefore, the only way 
for the veteran to be granted a compensable disability rating 
is by applying an extraschedular rating.  See 38 C.F.R. 
§ 3.321 (b).  

The provision of 38 C.F.R. § 3.321(b) provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as shown by evidence indicating that the disability 
at issue causes marked interference with employment, or has 
in the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  

The facts of this case do not show that the veteran's 
residuals of a perforated left eardrum has resulted in marked 
interference with the veteran's employment or requires 
frequent periods of hospitalization.  Specifically, the 
veteran underwent VA examination in December 2002.  At that 
time, the left ear revealed normal middle ear pressure with 
hysteresis and high compliance, consistent with a monomeric 
tympanic membrane.  The examiner indicated that this meant 
the tympanic membrane was intact, however, a section of the 
membrane was thinner than other sections.  Such a finding was 
noted to be frequently observed with a healed tympanic 
membrane.  The examiner also noted that the left eardrum had 
no problems and appeared normal.  During a June 2003 VA 
examination, the veteran complained that both ears hurt all 
the time.  However, examination of the left ear revealed no 
drainage and the drum and canal was normal and without scars.  
During the rating period, the veteran has not indicated, nor 
has the record shown, that he had been frequently 
hospitalized for residuals of a perforated eardrum, nor is 
their evidence that he has marked interference with 
employment, specifically because of any residuals of his left 
perforated eardrum.  

In the absence of findings supporting an extraschedular 
evaluation, the veteran's scheduler noncompensable rating is 
the appropriate evaluation for this disability.  As such, a 
compensable rating for residuals, perforated left eardrum is 
not warranted.  


Secondary Service Connection Claims

The veteran and his representative, contend, in essence, that 
service connection is warranted for Ménière's s syndrome with 
vertigo, hypertension, and CAD, secondary to the veteran's 
service-connected otitis media.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  

In Allen, the Court indicated that the term "disability" as 
used in 38 U.S.C.A. § 1110 "... refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  The Court then concluded that "... pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id. at 448.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.  

A review of record reveals that the evidence does not warrant 
entitlement to service connection for Ménière's syndrome with 
vertigo, hypertension or CAD, secondary to the veteran otitis 
media.  

Service medical records are devoid of Ménière's syndrome with 
vertigo, hypertension, or CAD.  On separation examination in 
March 1953, the veteran's blood pressure was 126/72.  

After service, the veteran underwent VA examination in 
July 1953.  His blood pressure was 110/70 and his heartbeat 
was regular with no irregularities.  There were no complaints 
regarding vertigo, hypertension, or CAD.  

Many years after service, in the 1980's, the veteran began 
treatment for hypertension and in 1994, he underwent 
angioplasty with stent placement.  In 1999, he began 
complaints of dizziness and vertigo.  In July 1999, he 
underwent auditory brainstem response (ABR) testing, and 
during that time, he complained of dizziness and blurred 
vision since 1953.  He indicated that he was just given 
glasses.  The ABR testing was normal.  In December 2000, he 
complained of vertigo, but blamed it on neck problems.  

A December 2002 statement from Dr. James H. BeBoe, Jr, a 
private physician, notes that constant ringing in his ears 
and recurrent vertigo were symptoms of inner ear disease and 
that the veteran had a 40 year history of these symptoms  

In June 2003, the veteran underwent VA examination.  During 
that time, the veteran did have a diagnosis of hypertension 
and CAD.  The examiner, after reviewing the veteran's claims 
folder and examining the veteran, opined that his heart 
condition (and hypertension) were not caused by his service-
connected otitis media.  Further, the examiner went on to 
opine that there was not a clear indication in the record 
that the veteran had Ménière's syndrome, and that syncopal 
episodes were noted in the medical records.  He also related 
that the vertigo and syncopal episodes were corrected after 
the placement of a pacemaker and it appeared that instead of 
vertigo or Ménière's syndrome, the veteran actually had heart 
problems that were resolved after he was inserted with a 
pacemaker.  The examiner noted that he veteran had submitted 
a copy of an article from the Merck Manual pertaining to 
Ménière's syndrome.  It was further noted that this reference 
did not support the assertion of an etiological link between 
the veteran's service-connected otitis media and his 
Ménière's syndrome as the cause of Ménière's syndrome was 
unknown and may in fact had been misdiagnosed in the 
veteran's case in light of his heart procedures.  

In this claim, there is no indication that Ménière's syndrome 
or vertigo, hypertension, or CAD were caused or aggravated by 
the veteran's otitis media.  The only evidence linking 
Ménière's syndrome, vertigo, hypertension or CAD to his 
service-connected otitis media is the veteran's statements of 
such.  The veteran's contention regarding the cause of his 
disabilities is not probative, since as a layperson he is not 
competent to provide medical opinions that otherwise require 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).   Therefore, service connection for Ménière's 
syndrome, vertigo, hypertension and CAD is not warranted.  




Claims to Reopen

Acquired psychiatric disorder

Under the applicable legal criteria, the March 1998 decision 
of the Board denying service connection for an acquired 
psychiatric disorder secondary to service-connected otitis 
media is final, and it cannot be modified unless evidence 
presented in support of the claim is both "new and 
material" and warrants a reopening and reviewing of the 
former disposition of the claim.  38 U.S.C.A. 
§§ 5108, 7104(b); Manio v. Derwinski, 1 Vet. App, 140, 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  

The Board notes that the regulations define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2005).  

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a).   Bernard v. Brown, 4 Vet. App. 384, 391 (1993).  
In addition to the Board's jurisdictional responsibility to 
consider whether a claim should be reopened, the Board must 
inform the veteran that it had independently determined that 
his claim is reopened, no matter what the RO has determined.  
Wakeford v. Brown, 8 Vet. App. 237 (1995).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Moreover, the new and 
material evidence must be presented or secured since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The last final decision wherein the issue of service 
connection was addressed was via Board decision in 
March 1998.  Evidence presented at that time was medical 
evidence showing that since 1990, the veteran received 
treatment for severe depression, psychosis, and anxiety due 
to pain.  The evidence did not show, however, that any of the 
diagnosed psychiatric disabilities were related to his 
service-connected otitis media.  What the record did show was 
that he had an acquired psychiatric disorder, and it was his 
statements alone, that linked that disorder to his service-
connected otitis media.  

The March 1998 Board decision is final and cannot be modified 
unless evidence submitted in support of the veteran's claim 
is "new and material" pursuant to 38 U.S.C.A. § 5108 (West 
2002).  

Thus, the question now before the Board is whether new and 
material evidence has been added to the record subsequent to 
the March 1998 denial, warranting a reopening of the 
veteran's claim.  

The evidence submitted in support of reopening the claim for 
service connection for an acquired psychiatric disorder, 
secondary to service-connected otitis media is VA outpatient 
treatment records, a June 2003 VA examination, and testimony 
given at a October 2005 VA Central Office hearing.  All of 
this evidence indicates that the veteran is treated for an 
acquired psychiatric disorder.  None of this evidence, except 
for the veteran's testimony at hearing, attributes the 
veteran's acquired psychiatric disorder to his service-
connected otitis media.  The outpatient records simply show 
ongoing treatment for his psychiatric disorder.  The 
October 2003 VA examination report specifically states that 
he was first treated for a psychiatric disorder in 1995 and 
that it was not as a result of his service-connected otitis 
media.  None of this evidence raises a reasonable possibility 
of substantiating the claim.  Finally, his hearing testimony 
is not new and material.  This evidence is cumulative and 
redundant of the veteran's contentions that his nervous 
condition is due to his otitis media.  Again, the veteran is 
a layperson and has no competency to provide medical opinions 
such as this.  See Espiritu.  Therefore, the petition to 
reopen the claim for service connection for an acquired 
psychiatric disorder is not warranted.  


Sinusitis

In the March 1998 Board decision, service connection was 
denied for sinusitis, secondary to the veteran's otitis 
media.  That decision is final.  New and material evidence 
must be presented to reopen the claim.  As previously 
indicated, "new" evidence must not be previously submitted 
and "material" evidence must relate to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

Evidence submitted since the March 1998 denial includes VA 
outpatient treatment records, a June 2003 VA examination 
report, testimony given at an October 2005 VA Central Office 
hearing, private medical records of treatment for sinusitis 
in June 2001, and a July 2001 private medical statement from 
James H. DeBoe, Jr. MD.  The outpatient treatment records, 
June 2001 private medical record and October 2005 hearing 
testimony hearing testimony, although new, are not material 
to reopening the claim for service connection for sinusitis.  
The medical evidence only shows that the veteran receives 
treatment for sinusitis, not the etiology of the disorder.  
It is evidence that had not been presented before, but is not 
material, because it did not present an unestablished fact 
necessary for service connection.  Therefore, it is not 
material to reopening the claim.  The hearing testimony, is 
redundant and cumulative of the veteran's contentions, and is 
not material, since they were made by a layperson with no 
medical expertise.  

The June 2003 VA examination report is new, but not material.  
It reports that the veteran did not, at the time of the 
examination, show evidence of sinusitis.  X-rays of the 
sinuses were normal.  The examiner indicated that it is most 
likely that the veteran's sinusitis is not related to his 
service-connected otitis media or any other relation to 
service.  Therefore, this evidence is not sufficient to 
reopen the claim.  

A July 2001 medical statement from Dr. DeBoe VA was also 
submitted in an effort to reopen the claim for service 
connection for sinusitis secondary to the veteran's service-
connected otitis media.  This evidence is both new and 
material.  This statement was not previously of record.  It 
also discusses that Dr. DeBoe has treated the veteran for 
sinus problems caused by injuries to the ears in military 
service.  This evidence is material as it presents an 
unestablished fact, which is a link in conditions, which is 
necessary for service connection.  Therefore, the 
aforementioned evidence constitutes new and material evidence 
under 38 C.F.R. § 3.156(a), and the claim is thus reopened.  

However, the Board finds that additional development is 
required before it may enter a final determination on the 
underlying merits of this claim.  This is discussed in the 
Remand below.   


ORDER

A compensable rating for residuals, perforated left eardrum 
is denied.  

Service connection for Meniere's syndrome with vertigo is 
denied, secondary to service-connected otitis media is 
denied.

Service connection for hypertension is denied, secondary to 
service-connected otitis media is denied.

Service connection for coronary artery disease (CAD), 
secondary to service-connected otitis media is denied.  

New and material evidence not having been submitted, the 
claim for service connection for an acquired psychiatric 
disorder, secondary to service-connected otitis media has not 
been reopened, and the appeal is therefore, denied.

New and material evidence to reopen the veteran's claim for 
sinusitis, secondary to service-connected otitis media has 
been submitted, and to this extent only, the claim is 
granted.




REMAND

The veteran and his representative maintain, that service 
connection is warranted for sinusitis and sinus headaches due 
to the veteran's service-connected otitis media.  

A review of the evidence reveals that Dr. DeBoe submitted a 
statement indicating that the veteran has sinusitis due to 
injuries sustained to his ears in service.  He stated that he 
treats the veteran for this condition.  Those medical records 
of treatment are important to the instant claim.  

Additionally, the June 2003 VA examination report indicated 
that the veteran did not have sinusitis at the time of the 
examination and that the veteran's x-rays of the sinus were 
normal.  However, the veteran has been treated for sinusitis 
in the past and there was no rationale for the VA examiner's 
opinion that the veteran does not have sinusitis secondary to 
his service-connected otitis media.  Without a rationale for 
his findings, the VA medical opinion is inadequate and 
additional VA examination is required.  

Under the circumstances, this case is REMANDED for the 
following actions:  

1.  After obtaining the appropriate 
release of information, the RO should 
contact Dr. James DeBoe and request his 
private treatment records for his 
treatment of the veteran for sinusitis.  
After obtaining those records, they 
should be associated with the claims 
folder.  

2.  Schedule the veteran for a VA 
respiratory examination.  The claims file 
should be made available to the examiner 
to ensure awareness of the veteran's 
pertinent history.  All indicated tests, 
to include x-ray findings, should be 
accomplished.  The examination should 
address whether it is likely, unlikely, 
or at least as likely as not, that the 
veteran has sinusitis, and if so, if it 
is caused by, aggravated, or worsened by 
his service-connected otitis media;  

The examiner should give a rationale for all 
opinions and conclusions expressed. 

3.  Then, after ensuring the VA examination 
report is complete, the RO should readjudicate 
the claim.  The claim should be evaluated on a 
secondary basis and pursuant to Allen v. 
Brown, 7 Vet. App. 439 (1995).  If any 
decision is adverse to the appellant, he and 
his representative should be provided with an 
appropriate Supplemental Statement of the 
Case, and he should be given the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


